


Exhibit 10.15

 

 

bebe stores, Inc. dba bebe

Notice of Grant of Stock Options and Option Agreement

ID: 94-2450490

 

400 Valley Drive

 

Brisbane, CA 94005-1208

 

 

 

 

ROBERT M JAFFE

Option Number:

00001176

4370 LA JOLLA VILLAGE DR NO 1040

Plan:

0697

SAN DIEGO, CA USA 92122-

 

 

 

 

Effective 04/01/03, you have been granted a(n) Discounted Stock Option to buy
2133 shares of bebe stores, inc. dba bebe (the Company) stock at $0.00 per
share.

 

The total option price of the shares granted is $0.00.

 

Shares in each period will become fully vested on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

 

 

 

 

 

 

2,133

 

On Vest Date

 

11/01/03

 

06/01/04

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

/s/ John E. Kyees

 

 

bebe stores, Inc. dba bebe

 

Date

 

 

 

 

 

/s/ Robert M. Jaffe

 

 

ROBERT M. JAFFE

 

Date

 

 

 

 

 

 

 

Date: 05/14/03

 

 

 

Time: 3:53:33PM

 

 

--------------------------------------------------------------------------------


 

bebe stores inc.

 

NOTICE OF GRANT OF
RESTRICTED STOCK UNITS

 

Robert Jaffe (the “Participant”) has been granted an award (the “Award”)
pursuant to the bebe stores, inc. 1997 Stock Plan (the “Plan”) consisting of one
or more rights (each such right being hereinafter referred to as a “Restricted
Stock Unit”) to receive in settlement of each such right one (1) share of Stock
of bebe stores, inc., as follows:

 

Date of Grant:

 

April 1, 2003

 

 

 

Number of Restricted Stock Units:

 

2133

 

 

 

Settlement Date:

 

As soon as practicable after termination of Participant’s Service.

 

 

 

Vesting Schedule:

 

100% of the Number of Restricted Stock Units shall be vested on November 1,
2003.

 

By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Restricted Stock Unit
Agreement attached to and made a part of this document.  The Participant
acknowledges receipt of a copy of the Restricted Stock Units Agreement,
represents that the Participant has read and is familiar with its provisions,
and hereby accepts the Award subject to all of its terms and conditions.

 

bebe stores, inc.

PARTICIPANT

 

 

 

 

 

 

By:

/s/ John E. Kyees

 

/s/ Robert M. Jaffe

 

 

 

Signature

Its:

CFO & CAO

 

 

 

 

 

Date

Address:

400 Valley Drive

 

 

 

Brisbane, California 94005

 

Address

 

 

 

 

 

 

 

ATTACHMENTS:  Restricted Stock Units Agreement and 1997 Stock Plan

 

2

--------------------------------------------------------------------------------
